Citation Nr: 1714621	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-08 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residuals of a left fifth metatarsal fracture.

2.  Entitlement to an initial compensable rating for service-connected residuals of a left third finger fracture.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1975 to March 1976 with additional periods of reserve service from March 1976 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Baltimore, Maryland.

In February 2016, the Board denied the Veteran's claim for an initial compensable rating for residuals of a fracture of the left fifth metatarsal and left third finger.  He appealed that decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In November 2016, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).

The issues of entitlement to service connection for pes planus and a sleep disorder have been raised by the record in September 2016 and January 2017 Applications for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the November 2016 JMR, the parties agreed that the Board provided an inadequate statement of reasons or bases for its finding that VA had satisfied its duty to assist.  Specifically, the JMR found that the Board failed to address an allegation by the Veteran that his disabilities had worsened since his last VA examination.  
A review of the records shows that in June 2008, the Veteran was granted service connection for residuals of a left fifth metatarsal fracture and residuals of a left third finger fracture.  He was as assigned an initial noncompensable rating for each disability, effective January 10, 2007.  The Veteran disagreed with the initial rating assigned for his disabilities and in April 2011, when he filed his substantive appeal, he reported that these disabilities had worsened.

Thus, consistent with the JMR, the Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected residuals of a left fifth metatarsal fracture and residuals of a left third finger fracture.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of a left fifth metatarsal fracture and residuals of a left third finger fracture.  The examiner must review the Veteran's claims file.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  

2.  Then, readjudicate the appeal.  If any of the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

